Lazansky, P. J., and Taylor, J.
(dissenting). Upon the facts which are set forth in the prevailing opinion, the cause of action pleaded is not barred by the Statute of Limitations. It is a cause of action for medical expenses incurred in effect by the employer in the treatment of his injured employee.
*579At common law an employer need not provide medical attendance for such an employee even in an emergency, unless there is an agreement between them to that effect. (Voorhees v. New York Central & H. R. R. R. Co., 129 App. Div. 780; affd., 198 N. Y. 558; Beekman v. Paskin, 147 Misc. 563.) No such agreement is pleaded. The cause of action pleaded does not exist at common law. Therefore, the three-year Statute of Limitations (Civ. Prac. Act, § 49, subd. 6) does not apply. Although at common law a cause of action of an injured employee against a third party because of the latter’s negligence would lawfully include a claim for medical services paid or incurred by the former, the employee’s cause of action, here pleaded as a basis for the recovery of medical expenses paid by the employer, is a mere creature of the statute (Workmen’s Comp. Law, § 13, as amd. by Laws of 1927, chap. 553), and, therefore, the six-year Statute of Limitations (Civ. Prac. Act, § 48, subd. 2) applies; and the cause of action is not barred.
In Zurich G. A. & L. Ins. Co. v. Childs Co. (253 N. Y. 324) it was held that the insurance carrier could not recover the expense of medical treatment furnished by it as the employer’s representative to the injured employee, for the reason that the latter could not recover those expenses if he were plaintiff, because he neither incurred nor paid them. The Zurich action was commenced in 1925 before the amendment of section 13 of the statute. That amendment provided for the recovery by the employer, through an additional cause of action, from the third party of any amounts paid by the former for medical treatment, in like manner as provided in section 29 of the act. Section 29 provides, under certain circumstances, for the operation as an assignment to the State of the cause of action against the third person for the benefit of the State insurance fund, if compensation be payable therefrom, and otherwise to the person, association, corporation or insurance carrier hable for the payment of such compensation. Thus a cause of action in favor of the injured person is transferred by the operation of law to the one who has paid to such person the compensation provided by statute. It is a transfer of a right, which is effected by the statute. That right in the injured person was a cause of action in tort, as to which, in the Zurich case, there was a three-year limitation. (Civ. Prac. Act, § 49, subd. 6.)
By section 13 of the Workmen's Compensation Law, as thus amended, the employer is required to provide medical treatment for his employee; and for the reasonable amount which he may pay for such treatment, the employer has a cause of action against the third party — created by the statute. It is not a cause of action which comes by way of assignment of a claim of the injured *580employee. Here, as in the Zurich case, the employee did not pay for his medical treatment. Therefore, he has no cause of action which may be assigned. The cause of action is created by statute. Before the amendment of section 13 (supra), an employer thus providing medical treatment had no means of recovery therefor. This defect was overcome by the amendment to section 13; but, as indicated, that enactment could not and did not create an assignment of a cause of action which never existed in the employee.
In .that phase of the appeal which relates to the granting by the Special Term of plaintiff’s cross-motion for leave to serve an amended complaint, the discretion of the Special Term was properly exercised.
The orders appealed from should be affirmed.
Resettled order denying defendant’s motion for judgment on the pleadings, or, in the alternative, for summary judgment, reversed on the law, with ten dollars costs and disbursements, and motion for judgment on the • pleadings granted, with ten dollars costs; order granting plaintiff’s cross-motion for leave to serve an amended complaint reversed on the law, without costs, and motion denied, without costs.